ORDER
PER CURIAM.
Carlos Jackson (“Movant”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief. Movant argues the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief because his trial counsel was ineffective for failing to investigate and request any copies of photo spreads and any police reports about Carlee Garofalo (“Ms. Garofalo”) and Nicole Dachroeden’s (“Ms. Dachroeden”) viewing of the photo spreads; or, in the alternative the State committed a Brady1 violation by not turning over all the police reports and photo spreads related to the case. Movant also contends the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief because his trial counsel was ineffective for inducing Movant’s unknowing, unintelligent, and involuntary waiver of jury sentencing.
We find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).

. Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963).